Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 1 of 69




 UTZURRUM LAW OFFICES, A.P.C.
 Joe Utzurrum, Esq.
 7 Waterfront Plaza
 500 Ala Moana Boulevard, Suite 400
 Honolulu, Hawai’i 96813
 Tele 808.587.7070
 Email joe@ulawoffices.com

 11620 Wilshire Blvd., Suite 900
 Los Angeles, California 90025
 Tele 310.887.1837


 Attorneys for Plaintiff, DANNY
 GALLAGHER


                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF COLORADO


 DANNY GALLAGHER,                       )   CIVIL NO.: 1:19-cv-01459
                                        )
                   Plaintiff,           )   COMPLAINT FOR DAMAGES
                                        )   AND DEMAND FOR JURY TRIAL
            vs.                         )
                                        )   1. Libel
 EMILEE SALDAYA, RACHAEL                )   2. Libel Per Se
 AUGHENBAUGH,                           )   3. Trade Libel
                                        )   4. False Light
                   Defendants.          )   5. Intentional Infliction of
                                        )      Emotional Distress
                                        )   6. Negligent Infliction of Emotional
                                        )      Distress
                                        )   7. Permanent Injunction
                                        )   8. Declaratory Relief
                                        )

     Plaintiff, DANNY GALLAGHER, an individual, hereby, by and through

                                    1
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 2 of 69




its counsel of record, allege as follows:
                        I.JURISDICTION AND VENUE
1.    This court has original jurisdiction under 28 U.S.C. §1332, because
      all plaintiff is a citizen of the state of Hawai’i and all defendants are
      citizens of the state of Colorado. Additionally, the amount in
      controversy in this matter exceeds $75,000.00, exclusive of costs and
      interests as more specifically plead infra.
2.    Venue is proper under 28 U.S.C. §1391(b)(1), because all defendants
      reside in the Federal District of Colorado.
                                  II.PARTIES
3.    Plaintiff, DANNY GALLAGHER (Gallagher or Plaintiff) is, and was,
      at all times relevant, domiciled in Hawai’i and thus a citizen of
      Hawai’i.
4.    Defendant, Emilee Saldaya (SALDAYA), sometimes using the
      identity Emily Benner and Emilee Saldaya is, and was at all relevant
      times, domiciled in the State of Colorado and thus a citizen of the
      State of Colorado.
5.    Defendant, Rachael Aughenbaugh (AUGHENBAUGH), named and
      referred to in the prior complaints as, “Rachael Brown”, sometimes
      using the name “Rachael Phoenix”, “Rachael BirthKeeper Phoenix”
      and Rachael Brown is, and was at all relevant times, domiciled in the
      State of Colorado and thus a citizen of the State of Colorado.
6.    The full extent of the facts linking the fictitiously named designated
      defendants with the claims alleged herein is unknown to plaintiff, or
      the true names and/or capacities, whether an individual, plural,
      corporate, a partnership, an associate, or otherwise, of defendants,
      DOES 1 through 10, inclusive, are unknown to plaintiff. Plaintiff
      therefore sues defendants by such fictitious names. Plaintiff is
                                        2
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 3 of 69




      informed and believe, and thereon alleges that each of the
      defendants designated herein as a DOE is negligently, wantonly,
      recklessly, tortiously, intentionally, strictly and unlawfully responsible
      in some manner for the events and happenings herein referred to,
      and did negligently, wantonly, recklessly, tortiously, intentionally,
      strictly and unlawfully proximately cause injuries and damages
      thereby to plaintiff, as herein alleged. Plaintiff will amend this
      Complaint to allege said defendants’ true names and capacities when
      same have been ascertained. Each reference to “defendant,”
      “defendants,” or a specifically named defendant, refers to all
      defendants including those sued under fictitious names.
7.    At all times herein mentioned, each defendant was the agent,
      principal, master, servant, employer, employee, partner and joint
      venturer of the other defendants, and in doing the things hereinafter
      mentioned, was acting in the scope of his, her, or its authority as
      such, and with the permission and consent of the other defendants,
      and each of them.
           III.FACTS COMMON TO ALL CAUSES OF ACTION
32.   Each, and every, defamatory statement described herein has gone
      “viral”; that is to say that the described defamatory statements have
      been shared, forwarded, commented on and used hundreds to
      thousands of times on, and in, the same social media platform the
      defamatory statement(s) were originally made or posted, and also on,
      and in, other social media platforms different from the platform in
      which the defamatory statements were originally made or posted. The
      viral nature of the defamatory statements and subject matter was of
      no doing of plaintiff. Gallagher has made numerous and every
      reasonable effort to prevent the further dissemination of the lies that
                                        3
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 4 of 69




      have been spread about him, lies that were intended to prevent
      Gallagher from engaging in his constitutional right to pursue the
      lawful occupations and professions that he has been engaged in the
      past few years, including as a photographer and a doula.
33.   The herein unjustifiable acts of the defendants have been as
      successful as each of the defendants intended, that is to say, that
      each of the defendant’’ acts have irreparably damaged Gallagher’s
      reputation, personal relationships, business relationships, income,
      emotional well-being, and financial well-being, inter alia.
34.   Maternitywise International, LLC (MatWise) is a business that
      promotes the training of persons who want to become doulas, who
      are persons who provide assistance during the childbirth process.
      Although no state requires government mandated training or
      certification, for a large fee MatWise provides “certification” through
      the completion of its training courses. MatWise characterizes its
      “graduates” as “certified” to create and manufacture a public
      perception that paying for and completing a series of MatWise
      courses will somehow legitimize its graduates. In fact, there is no
      government-regulated medical program or any major or minor United
      States educational institution that offers certification to be a doula, or
      call oneself a doula. Any person who wants to call himself or herself a
      doula may do so without regulatory oversight. MatWise and its
      principals make and enjoy a profit from its perceived regulatory
      behavior.
35.   On information and belief, the business form of MatWise is a limited
      liability company.
36.   Anne Croudace (Croudace) is a principal of MatWise and has been
      “certified” through MatWise as a
                                       4
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 5 of 69




      (1)“MaternityWise Certified Labor Doula Trainer”
      (2)“MaternityWise Certified PostPartum Doula Trainer”
      (3)“MaternityWise Placenta Encapsulation Certification”
      (4)“MaternityWise Certified Lactation Support and Educator Trainer”
37.   Croudace conducts business through numerous fictitious business
      names, including, “Maternity Wise”, “Maternity Wise International”,
      “MaternityWise Intl”, “MaternityWiseInternational”, “Maternity Wise
      Institute”, inter alia.
38.   MatWise conducts business through fictitious business names,
      including, “Maternity Wise”, “MaternityWise Intl”,
      “MaternityWiseInternational”, “Maternity Wise Institute”, inter alia.
39.   Croudace and MatWise use the web address
      http://www.maternitywise.com, the Facebook page
      https://www.facebook.com/pg/maternitywise.intl/about/?ref=page_inte
      rnal and various social media discussion groups to market to those
      intending on become “certified” doulas through its program. Croudace
      and MatWise reach out to the residents of every state and country,
      including the State of Hawai’i, to find candidates, i.e., clients and
      students, for its certification programs that Croudace and MatWise
      derive income.
40.   In order to lure candidates to paying for its programs and classes,
      Croudace and MatWise use the fact that they have in the past, and in
      the future, provided training in Hawai’i and do so to capitalize on the
      natural beauty and tourism in Hawai’i.
41.   Gallagher exchanged valuable consideration and did undergo the
      certification program provided by Croudace and MatWise in Hawai’i
      and did so through Croudace’s and MatWise’s marketing efforts in
      the State of Hawai’i.
                                       5
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 6 of 69




42.   Gallagher operated, and operates, a Hawai’i business in photography
      and also is employed as a doula.
A.    Defendants’ use of Facebook to target Gallagher in Hawai’i with
      the knowledge that Gallagher lives and works in Hawai’i.
43.   Facebook is a social networking website wherein users create a
      customized profile to connect with other users or visitors by “posting”
      communications, including photos and documents, for other users to
      read and review. As of January 2018 Facebook had more than 2.2
      billion monthly active users. All defendants were aware of Facebook’s
      extensive reach and the “viral” effect that defendants’
      communications could have; in fact each and all herein defendants
      intended on having their communications “go viral”, “viral” meaning
      that a communication is republished thousands of times in a short
      period of time.
44.   Herein “users” and “visitors” can be used interchangeably. “Users” of
      Facebook and Facebook Pages (infra) generally refer to Facebook
      subscribers who have their own personal or Facebook Pages
      accounts, whereas “visitors” are generally those persons who are not
      Facebook subscribers. Facebook subscribers’ pages that are made
      “public” can be accessed by any person, whether or not the person
      has a Facebook account. “Private” Facebook accounts are accessible
      to those persons who also have a Facebook account, i.e., between
      users, and consent is given to view the pages associated with the
      account.
45.   Facebook also allows persons to create a business page through
      “Facebook Pages”. Facebook represents, inter alia, on its creation
      page that Facebook Pages are used to “[c]reate [a] beautiful online
      home for your business” and that the pages “[i]ncrease awareness of
                                      6
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 7 of 69




      your business with a free online presence …”, also “[c]reating a
      Facebook Page allows the more than 2 billion people on Facebook to
      discover your business – think of your Page as a digital storefront…”
      and “2/3 of Facebook users across all countries surveyed say they
      visit the Page of a local business at least once a week.”
46.   On all dates relevant, including 2018, Gallagher maintained a
      business page on Facebook called “Danny the Doula”, i.e., separate
      from his personal identity page.
      1.    The Danny the Doula and Maternity in Motion Facebook
            Business Pages are patently operated by a person who
            lives and works in Hawai’i and directs its business to serve
            the citizens of Hawai’i or those who desire a Hawaiian
            themed audio visual product or assisted childbirth in
            Hawai’i.
47.   The Danny the Doula business page (DTD), like many business
      websites, have subpages that categorize certain aspects of the
      business, i.e., akin to visiting different departments of a business, that
      cater to the varying interactive interests of users.
48.   The DTD business page has seven subpages, specifically Home,
      Posts, Reviews, Photos, About, Community and Info and Ads.
49.   When interacting with DTD, the Home page is the first page that a
      user or visitor must interact with before accessing DTD. The Home
      page uses Hawaiian words and phrases, for example, “Aloha Kakou”,
      “Mahalo”, “Aloha” and lists Gallagher’s 808 phone number,
      communicating, signifying and establishing that Gallagher lives in
      Hawai’i and that the business is a Hawai’i based business.
50.   The DTD business page also directs users and visitors to “[p]lease
      support me by liking and subscribing to my sister page for all
                                         7
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 8 of 69




      maternity and birth visuals @Maternity in Motion! Mahalo!,” including
      a link to Gallagher’s other Facebook Pages (business) site
      maternityinmotion.
51.   The DTD Home page also has another separate link to
      www.maternityinmotion.com.
52.   The Maternity in Motion business page (MIM) displays Gallagher’s
      audio-visual work and uses such to promote his photography
      business. MIM has samples of Gallagher’s work providing photos and
      videos of pregnant women immersed in the backdrops of Hawai’i, for
      example Haleakala, Maui, Makena, Maui, Kihei, Maui, and St. Louis
      Heights, Oahu. The videos and photographs are overwhelmingly of
      scenes in Hawai’i that cannot be mistaken as to location because of
      the express statement of where the photo shoots took place.
      Gallagher’s Hawai’i area code phone number is displayed on every
      subpage on MIM.
53.   The connection of DTD and MIM are not separable and every person
      who visited DTD or MIM were fully aware that Gallagher was
      operating a doula and photography business that was based in the
      state of Hawai’i and was primarily reaching out to and for the
      business of Hawaiian citizens or whoever wanted a Hawaiian
      experience.
      2.   Defendants’ knowledge that Gallagher lives and works in
           Hawai’i by those who interacted with Docker’s post on the
           DTD Reviews page on June 3, 2018 and after.
54.   After reviewing the Home page of DTD, every defendant herein then
      visited the DTD Reviews page to post defamatory statements about
      Gallagher and his businesses.
55.   The “Reviews” page is a page expressly made to review the
                                      8
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 9 of 69




      business, in the instant case, Gallagher doing business as a doula
      and photographer through DTD.
56.   Each and every defendant was fully aware that a comment, reply,
      emoji, post, inter alia, on DTD or MIM would affect Gallagher’s
      reputation as a doula and photographer and consequently his
      photography and doula business.
57.   One of the first posted reviews was a post on June 3, 2018 made by
      Chrystal Docker (Docker). Docker defended Gallagher’s integrity,
      transparency and high level of professionalism, including that the
      below described false accusations made by MatWise and Croudace
      were false and not supported by any evidence. (attached hereto as
      Exhibit “1” and incorporated herein by this reference is a true and
      correct copy of the pertinent part Docker’s post defending Gallagher
      and the following replies. It should be noted however that others
      might have deleted a reply prior to making the herein copy or
      otherwise prior to when the DTD was disabled to prevent further
      libel.)
58.   Soon after Docker’s positive review, Facebook placed the review
      above all other reviews so that any and all visitors of DTD would have
      to first read Docker’s review and subsequent posts by others
      including Docker’s statement that Gallagher lived in Hawai’i.
59.   Defendant, AUGHENBAUGH, using the identity “Rachael
      BirthKeeper Phoenix”, responded and posted laughing emojis to
      Docker’S review, acknowledging that AUGHENBAUGH disagreed
      with Docker’s statement.
60.   After Docker’s post, a person named Maddison Boulter (Boulter)
      sarcastically replied with the question, “[y]ou have personally met
      him?”
                                      9
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 10 of 69




61.   A person named, Channa Jayde Walz (Walz), responded and posted
      a thumbs-up emoji to Boulter’s question, thereby apparently
      approving of the question.
62.   Docker replied to Boulter, “No he is in Hawai’i and I am stateside. But
      know him from birth group, talking on the phone, chatting online, etc.
      I’ve also talked to other people who know him and he has plenty of
      people backing him up. And most of the people who are coming out
      against him, don’t even know him, have never used his services, etc.
      They are only going by what they’ve heard today from these rumors
      being spread. Very petty, immature and unprofessional.”
63.   Immediately after Docker’s reply that Gallagher lived in Hawai’i and in
      the same string of responses to Boulter’s sarcastic question, a
      Facebook user using the identity “Jess Young” (Young) posted a
      false statement defaming Gallagher, “[m]ost of the women coming out
      against him HAVE dealt with him ….Victim dismissal is nothing new,”
      although the truth is that with the exception of Croudace, none of the
      accusers and persons committing defamation ever met Gallagher or
      have “dealt with him”. Young’s response in accentuating “HAVE”
      attempted to directly refute Docker’s statement that Gallagher’s
      accusers have met him. As such, Young acknowledges the review of
      Docker’s post, establishing Young’s knowledge that Young was
      aware that Gallagher lived in Hawai’i.
64.   Walz and a Facebook user named Jane Hopaki (Hopaki) responded
      and posted a thumbs-up emoji to Young’s defamatory statement,
      apparently approving of Young’s defamation and established
      knowledge of Docker’s statement that Gallagher lived in Hawai’i.
65.   Continuing in the same conversation, Jacob Hildreth, posted a
      response to the Docker’s second post that Gallagher lived in Hawai’i,
                                     10
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 11 of 69




      “[s]o …you don’t know him then. First Sentence of your review is a
      lie.” Jacob Hildreth’s response established that Jacob Hildreth did
      read the first sentence of Docker’s statement that Gallagher lived in
      Hawai’i.
66.   Young posted a thumbs-up emoji to Jacob Hildreth’s statement
      acknowledging that Young read the first sentence of Docker’s
      statement that Gallagher lived in Hawai’i and subsequent response
      by Jacob Hildreth.
67.   Jordan Ashley Hocker (Hocker) then posted a direct response to
      Docker’s post of whether Docker ever had a face-to-face meeting
      with GALLAGHER, “Chrystal Docker You haven’t actually met him
      but you’re attempting to say women who had a direct inappropriate
      experiences are just trying to discredit him by coming forward?
      …That literally makes no sense.” Hocker apparently acknowledges
      that Hocker read Docker’s second post including the first sentence of
      Docker’s statement that Gallagher lived in Hawai’i.
68.   Young posted a thumbs-up emoji to Hocker’s reply.
69.   Defendant, AUGHENBAUGH using the identity “Rachael BirthKeeper
      Phoenix” then posted, “[s]o sorry he is grooming you too!” which was
      a derogatory statement directed at Docker who in the string of posts
      and replies established that Gallagher lived and worked as a
      photographer and doula in Hawai’i. That is to say, AUGHENBAUGH’s
      statement acknowledges that AUGHENBAUGH was following along
      and reading Docker’s posts including the first sentence of Docker’s
      second post that Gallagher lived in Hawai’i.
70.   “Grooming” becomes a prevalent theme of attacks made upon all
      those supporting Gallagher, that is to say, all those who support
      Gallagher have lost all volition to defend against Gallagher’s sexually
                                     11
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 12 of 69




      predatory behavior and the support was without merit expanding the
      scope of the defamation by discrediting and making factually false
      any and all positive statements about Gallagher and his photography
      and doula business.
71.   Young and Walz posted thumbs-up emojis to AUGHENBAUGH’s
      statement.
72.   Continuing in the string of replies, Jennifer Chidester (Chidester),
      posted, “Ok even if you don’t believe the handful of women who have
      come forward about him [meaning Gallagher] making them feel
      fetishized about him taking partially nude maternity pics but never
      actually providing the edited photos etc. …” That is to say,
      Chidester’s statement acknowledges that Chidester was following
      along and reading Docker’s posts including the first sentence of
      Docker’s second statement that Gallagher lived in Hawai’i because
      Chidester’s post refuted the content of Docker’s post.
73.   Young posted a thumbs-up emoji to Chidester’s statement.
74.   Elizabeth Geftakys (Geftakys) using the identity “Becca Russell” then
      posted the entire defamatory memorandum created and prepared by
      MatWise and Croudace, described below. That is to say, Geftakys’
      post acknowledges that Geftakys was following along and reading
      Docker’s posts including the first sentence of Docker’s second
      statement that Gallagher lived in Hawai’i. Geftakys’ post was not
      intended to standalone but used to refute Docker’s assertions
      supporting Gallagher.
75.   Young, Chidester and Cara Gwizd (Gwizd) posted thumbs-up emojis
      to Geftakys’ statement, thereby acknowledging that Young, Chidester
      and Gwizd were following along in the conversation including
      Docker’s statement that Gallagher lived in Hawai’i.
                                     12
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 13 of 69




76.   As such, defendants who participated in the first string of replies that
      originated from Docker’s two posts on June 3, 2018 that established
      that Gallagher lived and worked as a photographer and doula in
      Hawai’i were fully aware that Gallagher lived and worked as a
      photographer and doula in Hawai’i. Specifically, defendant,
      AUGHENBAUGH, along with Walz, Boulter, Young, Hopaki,
      Chidester and Gwizd were expressly aware that Gallagher lived and
      worked as a photographer and doula in Hawai’i when
      AUGHENBAUGH, Walz, Boulter, Young, Hopaki, Chidester and
      Gwizd posted defamatory statements about Gallagher.
77.   AUGHENBAUGH was fully aware that her participation in the
      conversations and defamatory statements were increasing the viral
      nature of the defamatory statements made about and against
      Gallagher, i.e., AUGHENBAUGH was stirring the defamatory pot in
      hopes that the defamation about Gallagher and against Gallagher
      would increase in reach and severity.
B.    Defendants’ Defamatory Statements
78.   After reviewing the DTD Home page, every defendant herein then
      visited the DTD Reviews page to post the above and below described
      defamatory statements about Gallagher and his businesses.
79.   Defendants also then posted the same defamatory statements on
      and in Facebook groups that had thousands of members and links to
      other Facebook groups so that that tens of thousands of members did
      review the defamatory statements.
80.   Before posting their defamatory statements, every defendant did
      review the string of posts and replies that extended from Docker’s
      review indicating that plaintiff lived in Hawai’i because Facebook
      positioned Docker’s review and post on the DTD Reviews page as
                                      13
                                                                Complaint and
                                                           Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 14 of 69




      the first review and post as the “most helpful.”
81.   Each and every one of the defendants’ defamatory post was made
      after Docker’s post that Gallagher lived in Hawai’i and each and every
      defendant read Docker’s post that Gallagher lived in Hawai’i before
      making the defamatory post described herein.
      1.    Croudace and MatWise
82.   On, or about, June 5, 2018, Croudace as an individual, and on behalf
      of the business entity MatWise, prepared then disseminated to
      defendants, Elizbeth Hopaki (Hopaki), Madison Boulter (Boulter)
      and Elizabeth Geftakys (Geftakys) and others a “Memorandum of
      Official Statement” dated 05 June 2018. The Memorandum of Official
      Statement accused plaintiff, inter alia, of (1) furthering and promoting
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (2)
      being a sexual predator, acting in a manner that, and thereby,
      violated the ethical and professional practices of doulas and
      photographers and also violated criminal statutes; (3) enticing others
      to participate in pornography because of the possibility of financial
      gain and plaintiff did so in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (4) encouraging pregnant women and others to
      become involved in selling pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (5) dishonesty in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
      deceiving the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) being unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
                                        14
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 15 of 69




      and professional practices of doulas; (8) dishonesty in his profession
      as photographer in a manner that, and thereby, violated the ethical
      and professional practices of photographers; (9) deception in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) unethical conduct in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers. (MatWise’s
      Set of Defamatory Statements)
            a.    Innuendo, Inducement and Colloquium
83.   Croudace and MatWise, in other communications with Hopaki,
      Boulter and Geftakys and in MatWise’s Set of Defamatory
      Statements, did not attempt to prevent or otherwise limit use of,
      prevent the further publication of MatWise’s Set of Defamatory
      Statements or the content therein, through social media, but instead
      Croudace and MatWise encouraged the unlimited world wide
      dissemination of MatWise’s Set of Defamatory Statements. Croudace
      and MatWise have done absolutely nothing to prevent Hopaki,
      Boulter and Geftakys from referencing and republishing MatWise’s
      Set of Defamatory Statements through social media platforms,
      including for example Facebook, Twitter and Instagram, since
      Croudace and MatWise became fully aware of Hopaki’s, Boulter’s
      and Geftakys’ posting of MatWise’s Set of Defamatory Statements on
      or about June 3, 2018 and posted a thumbs up to each posting of the
      memorandum.
84.   In the two pages that consist of the MatWise’s Set of Defamatory
      Statements, Croudace and MatWise use the word “Integrity” five
      times; use the word “ethics” three times; use the word “pornography”
      nine times, use the word “credible” and phrases “sexual predator” and
                                      15
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 16 of 69




      “excuses in context” each once; and use the words in reference to
      Gallagher’s character and conduct in his personal and professional
      endeavors. The words are used in a negative manner and used to
      cast a false light about plaintiff’s conduct and character, including in
      the manner that plaintiff conducts his professions.
85.   Croudace and MatWise established credibility in MatWise’s Set of
      Defamatory Statements by indicating that “authorities” are conducting
      an ongoing investigation targeting Gallagher’s conduct and market
      itself as an organization that has worldwide membership which is
      apparent from MatWise’s website. In fact, no regulatory body or law
      enforcement agency has undertaken any investigation.
86.   MatWise’s Set of Defamatory Statements was understood by the
      thousands of persons who did review MatWise’s Set of Defamatory
      Statements, to mean that Gallagher, inter alia, (1) furthered and
      promoted pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) was a sexual predator acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticed
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
      photographers; (4) strongly encouraged pregnant women and others
      to become involved in selling pornography in a manner that violated
      the ethical and professional practices adhered to and expected of
      doulas and photographers; (5) was dishonest in his practice as a
      doula for plaintiff’s sexual gratification, financial gain and self-interest;
      (6) deceived the public in his practice as a doula for plaintiff’s sexual
                                        16
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 17 of 69




      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
87.   Prior to Croudace and MatWise publishing MatWise’s Set of
      Defamatory Statements, Croudace and MatWise knowingly did
      absolutely nothing to determine, or otherwise verify the truth of the
      defamatory statements and negative implications of MatWise’s Set of
      Defamatory Statements and the accusations they leveled against
      plaintiff.
88.   Prior to publishing MatWise’s Set of Defamatory Statements,
      Croudace and MatWise knew that the accusations were false,
      however still published MatWise’s Set of Defamatory Statements and
      have since continued to publish MatWise’s Set of Defamatory
      Statements to other persons, on social media, and directly to
      MatWise’s subscribers and clients, family, friends, business
      acquaintances and persons Croudace and MatWise do not have any
      prior knowledge, i.e., indiscriminately publishing MatWise’s Set of
      Defamatory Statements to whomever will listen, may use the internet
      and has the ability to read MatWise’s Set of Defamatory Statements,
      which was, and is, Croudace’s and MatWise’s intention.
89.   Moreover, Croudace and MatWise have continued, through the
      present, to outwardly ratify, endorse, approve, consent, confirm and
                                       17
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 18 of 69




      validate the accusations in MatWise’s Set of Defamatory Statements
      to other persons, that is to say, that Gallagher inter alia, (1) furthered
      and promoted pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) was a sexual predator acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticed
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
      photographers; (4) strongly encouraged pregnant women and others
      to become involved in selling pornography in a manner that violated
      the ethical and professional practices adhered to and expected of
      doulas and photographers; (5) was dishonest in his practice as a
      doula for plaintiff’s sexual gratification, financial gain and self-interest;
      (6) deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers,
      including by publishing to its members, subscribers, affiliated persons
      and any person interested becoming associated with Croudace and
      MatWise that MatWise’s Set of Defamatory Statements “will be
                                        18
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 19 of 69




      available in PDF form on our website at the following URL:
      http://www.maternitywise.com/6-5-18StatmementMWI.pdf
90.   It was, is, and has always been, untrue, and false, that plaintiff, inter
      alia, (1) furthered and promoted pornography in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (2) was a sexual predator
      acting in a manner that, and thereby, violated the ethical and
      professional practices of doulas and photographers and also violated
      criminal statutes; (3) enticed others to participate in pornography
      because of the possibility of financial gain and plaintiff did so in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (4) strongly encouraged
      pregnant women and others to become involved in selling
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (5)
      was dishonest in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (6) deceived the public in
      his practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (7) was unethical in his practice as a doula in a
      manner that, and thereby, violated the ethical and professional
      practices of doulas; (8) was dishonest in his profession as
      photographer in a manner that, and thereby, violated the ethical and
      professional practices of photographers; (9) was deceptive in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) was unethical in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers.


                                        19
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 20 of 69




91.   After MatWise’s Set of Defamatory Statements was published,
      SALDAYA and AUGHENBAUGH reviewed MatWise’s Set of
      Defamatory Statements. SALDAYA and AUGHENBAUGH did
      nothing to verify the veracity of the defamatory accusations in
      MatWise’s Set of Defamatory Statements.
      2.    Defendant, Emilee Saldaya (SALDAYA)
92.   On, or about, June 9, 2018, Paula Brown Ricchi (Ricchi) defended
      Gallagher stating in a Facebook post that Ricchi has known “Danny
      for many years and have found him to be only honorable, kind,
      honest, encouraging and uplifting! I would work with Danny in a heart
      beat no matter what the circumstances!” and “[a]s I have stated,
      Danny has impeccable integrity: Definition: noun: the quality of being
      honest and having strong moral principles; moral uprightness.”
93.   On or about one week after Ricchi made the positive statement on
      Facebook about Gallagher, SALDAYA posted the statement on
      Facebook, to a Facebook group called Free Birth Society Group that
      had contact and links of tens of the thousands of other persons, thus
      published the statement on Facebook, and did so with the intent that
      many others would read the statement and republish the statement to
      others, “Paula Brown Ricchi Are you supportive of a man being in the
      birth industry, a lactation consultant, and also grooming pregnant and
      breastfeeding women to be on porn sites? I would certainly not want
      my "male doula" or my "male lactation consultant" to also be telling
      other moms how to lactate for money on porn sites. But to each their
      own I suppose” and "Paula Brown Ricchi I'm sorry I am a bit
      confused, does that mean you either haven't seen the proof in which
      he is caught in the act of doing this, or you have experienced him to
      be transparent about both infiltrating the birth world and grooming
                                     20
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 21 of 69




      women for sex work? I'd be happy to share the screen shots the
      women have shared off of this review, as screenshots get taken down
      here. That's wonderful to meet a woman who knows him personally
      that he hasn't made feel extremely uncomfortable, glad to know there
      is one out there!” (SALDAYA’s FIRST SET OF DEFAMATORY
      STATEMENTS)
94.   On, or about, June 3, 2018, SALDAYA posted the statement on
      Facebook, including to a Facebook group called Free Birth Society
      Group that had contact and links of tens of the thousands of other
      persons, thus published the statement on Facebook, and did so with
      the intent that many others would read the statement and republish
      the statement to others, “[h]ere’s some wonderful evidence of Danny
      being a porn agent! I have received over 50 accounts of personal
      stories (some with screen shots some just personal narratives) of the
      many ways he has harassed, manipulated and victimized women.”
      SALDAYA then posted communications between plaintiff and another
      person that SALDAYA asserted as “evidence” that plaintiff was a
      sexual predator. SALDAYA’s “evidence” were screenshots of a
      communication between plaintiff and another person however the
      “evidence” was presented by SALDAYA in a disjointed manner,
      lacking continuity, and without including the complete communication,
      thus in a way as to lead others to believe that plaintiff was a sexual
      predator. In no way could the communication be construed as
      predatory conduct if the truthful context was presented by SALDAYA.
      The true context of the communication between plaintiff and the other
      person was that the other person was asking and inquiring from
      plaintiff of means in which the other person might be able to derive
      income from certain media, because of plaintiff’s knowledge,
                                      21
                                                                Complaint and
                                                           Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 22 of 69




      experience and training in media and promotion. SALDAYA then
      further posted, thus published, on Facebook in the same string,
      “[p]lease remember predators are often charming, smart, and nice.
      They know how to push just enough. This is one of many exchanges
      women had reluctantly with him. Many women do not want to share
      their story or details publicly. …women aren't believing other women
      when they have the courage to call out a predator in our community?
      fucking shocker. The socialized misogyny runs so deep, it's painful.”
      (SALDAYA’s SECOND SET OF DEFAMATORY STATEMENTS)
95.   On or about June 3, 2018, SALDAYA indicated to a Facebook group
      called Free Birth Society Group that had contact and links of tens of
      the thousands of other persons, “you can use my words from the
      original post”, “the original post” accusing Gallagher, inter alia, of (1)
      furthering and promoting pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (2) being a sexual predator, acting in a manner
      that, and thereby, violated the ethical and professional practices of
      doulas and photographers and also violated criminal statutes; (3)
      enticing others to participate in pornography because of the
      possibility of financial gain and plaintiff did so in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (4) encouraging pregnant
      women and others to become involved in selling pornography in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (5) dishonesty in his
      practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (6) deceiving the public in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (7) being
                                        22
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 23 of 69




      unethical in his practice as a doula in a manner that, and thereby,
      violated the ethical and professional practices of doulas; (8)
      dishonesty in his profession as photographer in a manner that, and
      thereby, violated the ethical and professional practices of
      photographers; (9) deception in his profession as a photographer for
      plaintiff’s sexual gratification, financial gain and self-interest; and (10)
      unethical conduct in his profession as a photographer in a manner
      that, and thereby, violated the ethical and professional practices of
      photographers. In the same string, or conversation on Facebook,
      SALDAYA posted the statement on Facebook, thus published the
      statement on Facebook, and did so with the intent that many others
      would read the statement and republish the statement to others, “this
      broker/pimp/predator is allowed to continue”, referring to plaintiff.
      (SALDAYA’s THIRD SET OF DEFAMATORY STATEMENTS)
96.   On or about June 3, 2018, SALDAYA indicated to a Facebook group
      called Free Birth Society Group that had contact and links of tens of
      the thousands of other persons that Gallagher “is a predator” and told
      those same tens of thousands of person who asked SALDAYA for the
      name of the person she believed was a predator that it was Gallagher
      who was the predator. (SALDAYA’s FOURTH SET OF
      DEFAMATORY STATEMENTS)
            a.    SALDAYA’S CONNECTION TO HAWAI’I AND
                  KNOWLEDGE OF PLAINTIFF LIVING IN HAWAI’I
97.   For many years, SALDAYA lived on Maui, Hawai’i and that Gallagher
      lived in Maui, Hawai’i and ran a doula and photography business.
98.   Along with Yolande Norris-Clark, SALDAYA is the owner and
      principal of a for-profit business called Free Birth Society (FBS) that
      has a presence on the World Wide Web. For a fee, FBS provides
                                        23
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 24 of 69




      training on childbirth without the assistance of medical professionals
      and also provides home birth “coaching packages”, i.e., doula
      services. FBS services are in direct competition with Gallagher’s
      intended profession.
99.   FBS has a large presence in the doula community on Instagram
      where from at least December 12, 2017 through February 1, 2018,
      SALDAYAA used FBS’ Instagram account, or identity, to allow the
      general public to intimately follow her journey to Maui, Hawai’i for the
      birth of her child. Every photo posted by FBS and SALDAYA was
      that of an apparently pregnant SALDAYA immersed in a location that
      would normally be associated and recognized as in the state of
      Hawai’i.
100. Throughout FBS’ and SALDAYA’s multiple Instagram posts, the
      words used and photos attached carried the theme of Hawai’i and
      was pervasive and constant, including displaying Hawai’i’s majestic
      natural beauty and splendor. Hawai’i was used as a prop to convince
      FBS and SALDAYA’s followers, i.e., potential clients, that what FBS
      and SALDAYA were offering was different from others in the freebirth
      and doula community. FBS and SALDAYA apparently intended to
      communicate to others, including potential clients, was that FBS and
      SALDAYA would also bring others a birth that is natural, majestic and
      beautiful. As such, FBS and SALDAYA used Hawai’i in the
      advertisement of its business.
101. From at least December 12, 2017 through February 1, 2018, FBS
      and SALDAYA posted Hawaiian themed advertisements on
      Instagram, each having multiple comments and hundreds of “likes”.
102. On December 12, 2017, on the FBS Instagram account, FBS and
      SALDAYA posted a photo of SALDAYA in an airplane leaving for
                                       24
                                                                Complaint and
                                                           Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 25 of 69




      Maui, stating, “One way flights to Maui – a literal dream come true.
      …In our favorite place on the planet.”
103. On December 16, 2017, on the FBS Instagram account, FBS and
      SALDAYA posted a video of a beach in Maui and posted “Mama
      Maui”.
104. On December 16, 2017, on the FBS Instagram account, FBS and
      SALDAYA posted a photo of herself on a beach in Maui stating
      “Having arrived on the gorgeous island of Maui, we are actively call in
      our nest to call home for the birthing time.”
105. On December 26, 2017, on the FBS Instagram account, FBS and
      SALDAYA posted another photo of SALDAYA, apparently pregnant,
      on a beach in Maui.
106. On December 28, 2017, on the FBS Instagram account, FBS and
      SALDAYA posted a photo of herself in front of Hawaiian themed wall
      art and recognizable palm trees in the background, stating, “…it’s
      why I’m here, on this slow moving magical island – to watch the
      turtles sunbath (sic), to feel the sun set on my face, my feet in the
      sand, to fall asleep to the rain ….”
107. On January 7, 2018, on the FBS Instagram account, FBS and
      SALDAYA posted a photo of herself in a Maui stating, “…Now I have
      nothing to do but be here, in this sacred space, on this special island,
      opening up to a completely new existence inside myself.”
108. On January 16, 2018, on the FBS Instagram account, FBS and
      SALDAYA posted another photo of SALDAYA, apparently pregnant,
      on a beach in Maui.
109. On January 27, 2018, on the FBS Instagram account, FBS and
      SALDAYA posted another photo of SALDAYA, apparently pregnant,
      with and open Hawaiian themed blouse displaying her belly and
                                      25
                                                                Complaint and
                                                           Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 26 of 69




      wearing a haku lei.
110. On February 1, 2018, on the FBS Instagram account, FBS and
      SALDAYA posted another photo of SALDAYA, apparently happy with
      her new born child, stating “…born freely at home in Maui, Hawai’i.”
111. On February 19, 2018, on the FBS Instagram account, FBS and
      SALDAYA posted an advertising pamphlet advertising her doula
      services, stating “I am thrilled to announce my new project here in
      Maui, ‘Mamatoto’. Two wonderful mama friends and I are launching
      Village Prenatals for Hapai women and Motherbaby postpartum
      circles – upcountry and on the north shore, beginning in March. If you
      know any mamas on Maui please help us spread the word. …More
      info on www.mamatotomaui.com.”
112. FBS and SALDAYA continued, and continue, to post Hawaiian
      themed photos and messages to advertise its doula services.
      3.    Defendant, Rachael Aughenbaugh (AUGHENBAUGH)
113. On, or about, June 3, 2018, Chrystal Docker (Docker) defended
      Gallagher’s integrity, transparency and high level of professionalism,
      including that MatWise’s accusations were false and not supported by
      any evidence, in a Facebook post.
114. On or about two weeks after Docker made the positive statement
      posted on Facebook about Gallagher and in response to Docker
      making the positive statement about Gallagher, AUGHENBAUGH
      sometimes using the social media identity “Rachael Phoenix” posted
      the statement on Facebook, including on and in DTD, thus published
      the statement on Facebook, and did so with the intent that many
      others would read the statement and republish the statement to
      others, “[s]o sorry to hear he’s grooming you too!”


                                     26
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 27 of 69




      (AUGHENBAUGH’s FIRST SET OF DEFAMATORY
      STATEMENTS)
115. Prior to AUGHENBAUGH publishing AUGHENBAUGH’s FIRST SET
      OF DEFAMATORY STATEMENTS, the term “groomed” was
      referenced in other Social Media discussions that AUGHENBAUGH
      participated in and reviewed, including discussions on Facebook
      referenced herein. “Groomed” was understood by AUGHENBAUGH
      to refer to Gallagher’s victims who were the object of plaintiff’s (1)
      furthering and promoting pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (2) being a sexual predator, acting in a manner
      that, and thereby, violated the ethical and professional practices of
      doulas and photographers and also violated criminal statutes; (3)
      enticing others to participate in pornography because of the
      possibility of financial gain and plaintiff did so in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (4) encouraging pregnant
      women and others to become involved in selling pornography in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (5) dishonesty in his
      practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (6) deceiving the public in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (7) being
      unethical in his practice as a doula in a manner that, and thereby,
      violated the ethical and professional practices of doulas; (8)
      dishonesty in his profession as photographer in a manner that, and
      thereby, violated the ethical and professional practices of
      photographers; (9) deception in his profession as a photographer for
                                        27
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 28 of 69




      plaintiff’s sexual gratification, financial gain and self-interest; and (10)
      unethical conduct in his profession as a photographer in a manner
      that, and thereby, violated the ethical and professional practices of
      photographers.
116. AUGHENBAUGH was aware that the persons AUGHENBAUGH
      published AUGHENBAUGH’s FIRST SET OF DEFAMATORY
      STATEMENTS understood the meaning and implications of the term
      “groomed” in the manner that AUGHENBAUGH used the term, which
      was essentially that it was wrong for any person to discount or
      disbelieve the persons accusing Gallagher, inter alia, of (1) furthering
      and promoting pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) being a sexual predator, acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticing
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
      photographers; (4) encouraging pregnant women and others to
      become involved in selling pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (5) dishonesty in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
      deceiving the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) being unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) dishonesty in his profession
      as photographer in a manner that, and thereby, violated the ethical
                                        28
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 29 of 69




      and professional practices of photographers; (9) deception in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) unethical conduct in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers, and that the
      accusations were in fact true.
117. On or about two weeks after Walz, infra, posted the statement on
      Facebook, including on and in DTD, thus published the statement on
      Facebook, and did so with the intent that many others would read the
      statement and republish the statement to others, “Bizarre, narcissistic
      and Predatory”, AUGHENBAUGH posted communications between
      plaintiff and another person that AUGHENBAUGH asserted as “proof”
      that plaintiff was a sexual predator. AUGHENBAUGH’s “proof” were
      screenshots of a communication between plaintiff and another person
      however were presented by AUGHENBAUGH in a disjointed manner,
      lacking continuity, and without including the complete communication,
      thus in a way as to lead others to believe that plaintiff was a sexual
      predator. In no way could the communications be construed as
      predatory conduct if the truthful and full context of the circumstances
      and communications were presented by AUGHENBAUGH. The true
      context of the communication between plaintiff and the other person
      was that the other person was asking and inquiring from plaintiff of
      means in which the other person might be able to derive income from
      certain commercial media platforms. Plaintiff directed advised the
      other person based on plaintiff’s knowledge, experience and training
      in media and promotion. (AUGHENBAUGH’s SECOND SET OF
      DEFAMATORY STATEMENTS)


                                       29
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 30 of 69




118. On or about June 3, 2018 Channa Jayde Walz (Walz) posted the
      statement on Facebook, including on and in DTD, thus published the
      statement on Facebook, and did so with the intent that many others
      would read the statement and republish the statement to others,
      “Bizarre, narcissistic and Predatory …I am not ashamed of warning
      women of a predatory man. …The screenshots and his own
      interactions within birth spaces say otherwise [i.e., that plaintiff is not
      a sexual predator] …None of the other male doulas I've seen display
      predatory behavior or are messaging vulnerable women about selling
      their panties "tactfully" on the internet … Defend him all you want. My
      views based on what I have seen him post in groups and based off
      what other women have accounted and shown from him is enough for
      me to feel it pertinent other women know of this. Multiple women
      have come forward and I believe them along with what I've seen for
      myself.
       I'm basing my opinion off of interactions I quietly sat back and
      observed on various occassions [sic] in different places. His polls and
      post and interactions with women within birthing spaces was bizarre
      and narcissistic at minimum and definitely predatory. In all my years
      of being in birth communities never once have I heard of doula pm
      info on how to get in to sex work by selling panties etc to women in
      financial crisis. A male doing this in predominately female spaces is
      predatory at best. The dismissal of various women's accounts against
      this one man is rather reminiscent of rape victims being silenced for
      speaking out against thier [sic] attackers. I know what I've seen and I
      most certainly believe the various accounts given and screen shotted
      by multiple women. Just because you've had a pleasant experience
      and do not find his behavior this way, does not mean others have not
                                       30
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 31 of 69




      experienced otherwise or perceive his actions differently. … He has
      made himself known as a broker in the industry which enticed
      vulnerable women. Yes she reached out to him. Yes she had a
      conversation with him. You can then see how she gets a bit
      standoffish. He even asks if he has overwhelmed her. Ever been
      offered something that you later regret taking? Ever accepted a date,
      go to his home and then decide things maybe went too fast and you
      have second thoughts? Many women have the "nice girl" complex
      and don't know how to shut a man down once they no longer feel
      comfortable. Sex work is not the issue. The issue is that a MAN has
      targeted vulnerable women within birthing spaces. He is not just
      giving them advice and sending them on their way. He is having them
      send him their content and "building their platform" for them. He has
      also directed multiple women to ONE domain instead of giving
      resources for multiple places to do this. He is objectifying women in
      these spaces. … And again, this is not an isolated incident to just one
      or two women. … The other screen shots etc are not mine to share.
      When those women feel the time is right They will put them out there.
      Not me.”
119. Immediately after and within the string of posts set forth immediately
      above, AUGHENBAUGH posted the statement on Facebook, thus
      published the statement on Facebook, and did so with the intent that
      many others would read the statement and republish the statement to
      others, “Exactly what Channa said,” thus adding attempted add
      validity and veracity to Walz’s defamatory statement.
      (AUGHENBAUGH’s THIRD SET OF DEFAMATORY
      STATEMENTS)
B.    Innuendo, Inducement and Colloquium
                                     31
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 32 of 69




120. Each of the defamatory statements, i.e., those defined with all capital
      letters described above, falsely accused plaintiff of being deceptive in
      his careers, occupations and professions, including as a doula and a
      photographer.
121. Each of the defamatory statements, i.e., those defined with all capital
      letters above, falsely accused plaintiff of rape, attempted murder,
      sexual exploitation, prostitution, “pimping” and/or sexual harassment
      which as described in each of the defamatory statements are felonies
      in all jurisdictions in the United States and otherwise serious violent
      offences.
122. All of the defendants referenced above made the defamatory
      statements, i.e., those defined with all capital letters above, with
      authority, in that Defendants defamatory statements were apparently
      factually based and any opinion that defendants had were based on
      defendants’ independent verification and having superior knowledge.
123. Additionally, defendants were fully aware that those persons that
      would read, and did read, Defendants defamatory statements, i.e.,
      those defined with all capital letters above, would regard and consider
      defendants as being in a position of superior knowledge, thus
      creating and manufacturing an umbrella of truth and validity in
      Defendants defamatory statements.
124. From the history of posts that are accessible to anyone using the
      Internet, and especially those of the thousands of persons, including
      defendants, and each of them, all of whom reviewed the past linked
      and related statements on the Facebook identity, “DannytheDoula”,
      “radfem –exposing” “The Doula Group”, inter alia, t is clear to those
      thousands of persons that the defamatory statements i.e., those
      defined with all capital letters above, that defendants, and each and
                                      32
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 33 of 69




      every one of them, were referring to the Facebook posts that began
      on or about June 1, 2017, and those that occurred immediately
      before and after MatWise’s Set of Defamatory Statements accusing
      Gallagher, inter alia, of (1) furthering and promoting pornography in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (2) being a sexual
      predator, acting in a manner that, and thereby, violated the ethical
      and professional practices of doulas and photographers and also
      violated criminal statutes; (3) enticing others to participate in
      pornography because of the possibility of financial gain and plaintiff
      did so in a manner that violated the ethical and professional practices
      adhered to and expected of doulas and photographers; (4)
      encouraging pregnant women and others to become involved in
      selling pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (5) dishonesty in his practice as a doula for plaintiff’s
      sexual gratification, financial gain and self-interest; (6) deceiving the
      public in his practice as a doula for plaintiff’s sexual gratification,
      financial gain and self-interest; (7) being unethical in his practice as a
      doula in a manner that, and thereby, violated the ethical and
      professional practices of doulas; (8) dishonesty in his profession as
      photographer in a manner that, and thereby, violated the ethical and
      professional practices of photographers; (9) deception in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) unethical conduct in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers.


                                        33
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 34 of 69




125. Prior to defendants publishing each and any of their defamatory
      statements, i.e., those defined with all capital letters above, the term
      “groomed” was referenced in other Social Media discussion groups
      that any and each of the defendants participated. “Groomed” was
      understood by defendants and the readers of Defendants defamatory
      statements as referring to Gallagher’s “victims” who were the object
      of plaintiff (1) furthering and promoting pornography in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (2) being a sexual predator,
      acting in a manner that, and thereby, violated the ethical and
      professional practices of doulas and photographers and also violated
      criminal statutes; (3) enticing others to participate in pornography
      because of the possibility of financial gain and plaintiff did so in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (4) encouraging pregnant
      women and others to become involved in selling pornography in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (5) dishonesty in his
      practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (6) deceiving the public in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (7) being
      unethical in his practice as a doula in a manner that, and thereby,
      violated the ethical and professional practices of doulas; (8)
      dishonesty in his profession as photographer in a manner that, and
      thereby, violated the ethical and professional practices of
      photographers; (9) deception in his profession as a photographer for
      plaintiff’s sexual gratification, financial gain and self-interest; and (10)
      unethical conduct in his profession as a photographer in a manner
                                        34
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 35 of 69




      that, and thereby, violated the ethical and professional practices of
      photographers. That is to say that the term “groomed” was familiar to
      both the defendant making the above described defamatory
      statements and the person reading the term in the defamatory
      statements
126. Defendants defamatory statements, i.e., those defined with all capital
      letters above, were understood by the thousands of persons who did
      review defendants defamatory statements to mean that it was wrong
      and a factual mistake for any person to discount or disbelieve the
      persons accusing Gallagher, inter alia, of (1) furthering and promoting
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (2)
      being a sexual predator, acting in a manner that, and thereby,
      violated the ethical and professional practices of doulas and
      photographers and also violated criminal statutes; (3) enticing others
      to participate in pornography because of the possibility of financial
      gain and plaintiff did so in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (4) encouraging pregnant women and others to
      become involved in selling pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (5) dishonesty in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
      deceiving the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) being unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) dishonesty in his profession
      as photographer in a manner that, and thereby, violated the ethical
                                        35
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 36 of 69




      and professional practices of photographers; (9) deception in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) unethical conduct in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers, and that the
      accusations were in fact true.
127. Prior to publishing each and any of the defamatory statements
      alleged above, i.e., those defined with all capital letters above,
      defendants, and each of them, knowingly did absolutely nothing to
      determine, or otherwise verify the truth of the implications of any and
      all of the defamatory statements defendants leveled against
      Gallagher.
128. In fact all of the defendants were warned by many persons, that the
      accusations leveled against plaintiff were untrue and to proceed with
      caution in further disseminating the false accusations.
129. Prior to publishing each and all of the defamatory, i.e., those defined
      with all capital letters above, defendants, and each of them, knew that
      the accusations were false, however still published the defamatory
      statements, and have since continued to publish the defamatory
      statements to other persons, on social media, and directly to each
      and all of defendants’ family, friends, business acquaintances and
      persons and who do not have any prior knowledge of plaintiff, i.e.,
      indiscriminately to whomever will listen, may use the Internet and has
      the ability to read Defendants defamatory statements, which was, and
      is, each and every one of the defendants’ intention.
130. Prior to publishing the defamatory statements, defendants knew and
      otherwise were fully aware that the defamatory statements were not
      true.
                                       36
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 37 of 69




131. Prior to publishing the defamatory statements, defendants acted in
      reckless disregard for the truth in the defamatory statements by not
      conducting any diligence, inquiry and investigation as to whether or
      not the defamatory statements were true or false.
132. Prior to publishing the defamatory statements, defendants failed use
      reasonable care to determine the truth or falsity in the defamatory
      statements by not conducting reasonable diligence, inquiry and
      investigation as to whether or not the defamatory statements were
      true or false.
133. Moreover, by each and every defendant publishing the defamatory
      statements, each and every defendant outwardly ratified, endorsed,
      approved, consented, confirmed and validated the accusations made
      by MatWise, that is to say, that Gallagher inter alia, (1) furthered and
      promoted pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) was a sexual predator acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticed
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
      photographers; (4) strongly encouraged pregnant women and others
      to become involved in selling pornography in a manner that violated
      the ethical and professional practices adhered to and expected of
      doulas and photographers; (5) was dishonest in his practice as a
      doula for plaintiff’s sexual gratification, financial gain and self-interest;
      (6) deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
                                        37
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 38 of 69




      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
134. The context of these defamatory statements of and concerning
      plaintiff is that all, of the defamatory statements were made by each
      and every defendant knowing that the listeners and readers had
      participated in past, or ongoing, discussions concerning plaintiff and
      that defendants’ defamatory statements were intended by defendants
      to mean and that the listeners and readers would understand, and did
      understand, that plaintiff (1) furthered and promoted pornography in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (2) was a sexual predator
      acting in a manner that, and thereby, violated the ethical and
      professional practices of doulas and photographers and also violated
      criminal statutes; (3) enticed others to participate in pornography
      because of the possibility of financial gain and plaintiff did so in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (4) strongly encouraged
      pregnant women and others to become involved in selling
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (5)
      was dishonest in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (6) deceived the public in
                                       38
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 39 of 69




      his practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (7) was unethical in his practice as a doula in a
      manner that, and thereby, violated the ethical and professional
      practices of doulas; (8) was dishonest in his profession as
      photographer in a manner that, and thereby, violated the ethical and
      professional practices of photographers; (9) was deceptive in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) was unethical in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers.
                                   I.CLAIM I
            (Libel against all Defendants and Does 1 through 10)
135. Plaintiff incorporates by reference paragraphs 1 through 189 as
      though fully set forth herein.
136. Defendants made and published the defamatory statements as
      specifically described above and herein,
      (1)SALDAYA’S publication of SALDAYA’s FIRST SET OF
        DEFAMATORY STATEMENTS;
      (2)SALDAYA’s publication of SALDAYA’s SECOND SET OF
        DEFAMATORY STATEMENTS;
      (3)SALDAYA’s publication of SALDAYA’s THIRD SET OF
        DEFAMATORY STATEMENTS;
      (4)SALDAYA’s publication of SALDAYA’s FOURTH SET OF
        DEFAMATORY STATEMENTS;
      (5)AUGHENBAUGH’s publication of AUGHENBAUGH’s FIRST SET
        OF DEFAMATORY STATEMENTS;
      (6)AUGHENBAUGH’s publication of AUGHENBAUGH’s SECOND
        SET OF DEFAMATORY STATEMENTS;
                                        39
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 40 of 69




      (7)AUGHENBAUGH’s publication of AUGHENBAUGH’s THIRD SET
        OF DEFAMATORY STATEMENTS;
137. All defendants used at least Facebook, including on and in DTD and
      MIM, to write, and thereby publish, the defamatory statements
      described above and incorporated by reference herein, which
      included, that plaintiff (1) furthered and promoted pornography in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (2) was a sexual predator
      acting in a manner that, and thereby, violated the ethical and
      professional practices of doulas and photographers and also violated
      criminal statutes; (3) enticed others to participate in pornography
      because of the possibility of financial gain and plaintiff did so in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (4) strongly encouraged
      pregnant women and others to become involved in selling
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (5)
      was dishonest in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (6) deceived the public in
      his practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (7) was unethical in his practice as a doula in a
      manner that, and thereby, violated the ethical and professional
      practices of doulas; (8) was dishonest in his profession as
      photographer in a manner that, and thereby, violated the ethical and
      professional practices of photographers; (9) was deceptive in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) was unethical in his


                                        40
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 41 of 69




      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers.
138. All defendants did use other social media websites to write, and
      thereby publish, the defamatory statements described above and
      incorporated by reference herein.
139. Prior to publishing their defamatory statements, all defendants were
      fully aware that Facebook and the other social media websites used
      to publish defendants’ defamatory statements described above and
      incorporated by reference herein had members and subscribers
      located worldwide.
140. Prior to publishing their defamatory statements, all defendants were
      fully aware that Facebook had a membership of approximately two
      billion persons and that by publishing their defamatory statements,
      the defamatory statements would be read by hundreds to thousands
      of Facebook’s membership.
141. Prior to publishing their defamatory statements, all defendants were
      fully aware that publishing the defamatory statements described
      above and incorporated by reference herein would reach the eyes
      and ears of at least hundreds to thousands of persons, and that after
      defendants did publish the defamatory statements described above
      and incorporated by reference herein that the published defamatory
      statements did reach the eyes and ears of at least hundreds to
      thousands of persons.
142. All defendants published the defamatory statements described above
      and incorporated by reference herein fully aware that plaintiff lived in
      Hawai’i and that plaintiff was a professionally practicing doula and
      photographer in the state of Hawai’i.
143. All defendants were fully aware that Defendants defamatory
                                      41
                                                                Complaint and
                                                           Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 42 of 69




      statements described above and incorporated by reference herein
      would cause a negative effect on plaintiff professionally practicing as
      a doula and photographer, i.e., defendants intended that their
      defamatory statements would prevent plaintiff from professionally
      practicing as a doula and photographer. In addition, defendants were
      fully aware that because of their defamatory statements, plaintiff’s
      reputation would be damaged in the community in Hawai’i and the
      virtual community located in the world-wide-web.
144. It was, is, and has always been, untrue, and false, that plaintiff 1)
      furthered and promoted pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (2) was a sexual predator acting in a manner
      that, and thereby, violated the ethical and professional practices of
      doulas and photographers and also violated criminal statutes; (3)
      enticed others to participate in pornography because of the possibility
      of financial gain and plaintiff did so in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (4) strongly encouraged pregnant women and
      others to become involved in selling pornography in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (5) was dishonest in his
      practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (6) deceived the public in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (7) was
      unethical in his practice as a doula in a manner that, and thereby,
      violated the ethical and professional practices of doulas; (8) was
      dishonest in his profession as photographer in a manner that, and
      thereby, violated the ethical and professional practices of
                                        42
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 43 of 69




      photographers; (9) was deceptive in his profession as a photographer
      for plaintiff’s sexual gratification, financial gain and self-interest; and
      (10) was unethical in his profession as a photographer in a manner
      that, and thereby, violated the ethical and professional practices of
      photographers.
145. Defendants’ defamatory statements were not privileged and plaintiff
      did not consent to the publication of the defamatory statements.
      Plaintiff, in fact, implored defendants to stop the publication of the
      defamatory statements.
146. Prior to publishing the defamatory statements, defendants knew and
      otherwise were fully aware that the defamatory statements were not
      true.
147. Prior to publishing the defamatory statements, defendants acted in
      reckless disregard for the truth in the defamatory statements by not
      conducting any diligence, inquiry and investigation as to whether or
      not the defamatory statements were true or false.
148. Prior to publishing the defamatory statements, defendants failed use
      reasonable care to determine the truth or falsity in the defamatory
      statements by not conducting reasonable diligence, inquiry and
      investigation as to whether or not the defamatory statements were
      true or false.
149. The hundreds to thousands of person who did read defendants’
      defamatory statements on Facebook and other social media websites
      understood that the defamatory statements to be of and concerning
      plaintiff and were understood by the hundreds to thousands of
      persons to mean that plaintiff (1) furthered and promoted
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (2)
                                        43
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 44 of 69




      was a sexual predator acting in a manner that, and thereby, violated
      the ethical and professional practices of doulas and photographers
      and also violated criminal statutes; (3) enticed others to participate in
      pornography because of the possibility of financial gain and plaintiff
      did so in a manner that violated the ethical and professional practices
      adhered to and expected of doulas and photographers; (4) strongly
      encouraged pregnant women and others to become involved in
      selling pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (5) was dishonest in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
      deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
150. Because of the facts and circumstances that were known to the
      hundreds to thousands of readers of the defamatory statements,
      including that plaintiff was a professionally practicing doula and
      photographer in Hawai’i,
      (1)The defamatory statements tended to injure plaintiff in his
        occupations as a doula and photographer, and otherwise injure
        plaintiff whether or not plaintiff was a doula or photographer;
                                        44
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 45 of 69




      (2)The defamatory statements exposed plaintiff to hatred, contempt,
        ridicule, and shame by (1) persons residing in Hawai’i; (2) persons
        involved and interested in the doula community and matters
        concerning doula; (3) persons who were involved and interested in
        photography; and (4) those persons using the world-wide-web
        interested in plaintiff, doulas and/or photography; and
      (3)The defamatory statements discouraged others from associating
        or dealing with plaintiff.
151. Defendants knew that the listeners and readers of the defamatory
      statements would be compelled to republish the defamatory
      statements to others by word of mouth, electronic communication and
      through social media websites and the persons who did hear and did
      read the defamatory statements did republish the defamatory
      statements to others.
152. Defendants’ defamatory statements caused plaintiff to lose
      employment and income.
153. Defendants’ defamatory statements caused plaintiff’s Hawaiian and
      virtual community to shun him, avoid him and hate him and further
      caused plaintiff’s Hawaiian and virtual community to stop being his
      friend, stop following him, or otherwise end any, and all, connection
      and association to plaintiff.
154. Plaintiff’s personal and professional reputation was harmed as a
      result of defendants’ defamatory statements and such reputation is
      continuing to be harmed because defendants continue to make the
      same defamatory statements as described and continue to permit the
      defamatory statements to go viral on social media websites.
155. Plaintiff sustained reputational and financial harm to his businesses,
      professions and occupations as a result of the defamatory
                                      45
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 46 of 69




      statements.
156. Plaintiff was damaged as set forth below and as follows,
      WHEREFORE plaintiff prays that this court grant relief in
compensatory damages against each defendant and in favor of plaintiff in
the amount of $5,000.000.00, for an order retracting and correcting the
defamatory statements, for equitable relief based on principles that are fair
and just, and for judgment as also set forth below.
                                  II.CLAIM II
        (Libel Per Se against all defendants and Does 1 through 10)
157. Plaintiff incorporates by reference paragraphs 1 through 211 as
      though fully set forth herein.
158. Defendants made and published the defamatory statements as
      specifically described above, which among other things falsely
      accused plaintiff of committing a crime that was a felony.
159. All defendants used at least Facebook to write, and thereby publish,
      the defamatory statements described above and incorporated by
      reference herein, which included, that plaintiff (1) furthered and
      promoted pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) was a sexual predator acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticed
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
      photographers; (4) strongly encouraged pregnant women and others
      to become involved in selling pornography in a manner that violated
      the ethical and professional practices adhered to and expected of
                                       46
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 47 of 69




      doulas and photographers; (5) was dishonest in his practice as a
      doula for plaintiff’s sexual gratification, financial gain and self-interest;
      (6) deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
160. All defendants did use other social media websites to write, and
      thereby publish, the defamatory statements described above and
      incorporated by reference herein.
161. Prior to publishing their defamatory statements, all defendants were
      fully aware that Facebook and the other social media websites used
      to publish defendants’ defamatory statements described above and
      incorporated by reference herein had members and subscribers
      located worldwide.
162. Prior to publishing their defamatory statements, all defendants were
      fully aware that Facebook had a membership of approximately two
      billion persons and that by publishing their defamatory statements,
      the defamatory statements would be read by hundreds to thousands
      of Facebook’s membership.
163. Prior to publishing their defamatory statements, all defendants were
      fully aware that publishing the defamatory statements described
      above and incorporated by reference herein would reach the eyes
                                        47
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 48 of 69




      and ears of at least hundreds to thousands of persons, and that after
      defendants did publish the defamatory statements described above
      and incorporated by reference herein that the published defamatory
      statements did reach the eyes and ears of at least hundreds to
      thousands of persons.
164. All defendants published the defamatory statements described above
      and incorporated by reference herein fully aware that plaintiff lived in
      Hawai’i and that plaintiff was a professionally practicing doula and
      photographer in the state of Hawai’i.
165. All defendants were fully aware that Defendants defamatory
      statements described above and incorporated by reference herein
      would cause a negative effect on plaintiff professionally practicing as
      a doula and photographer, i.e., defendants intended that their
      defamatory statements would prevent plaintiff from professionally
      practicing as a doula and photographer. In addition, defendants were
      fully aware that because of their defamatory statements, plaintiff’s
      reputation would be damaged in the community in Hawai’i and the
      virtual community located in the world-wide-web.
166. It was, is, and has always been, untrue, and false, that plaintiff 1)
      furthered and promoted pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (2) was a sexual predator acting in a manner
      that, and thereby, violated the ethical and professional practices of
      doulas and photographers and also violated criminal statutes; (3)
      enticed others to participate in pornography because of the possibility
      of financial gain and plaintiff did so in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (4) strongly encouraged pregnant women and
                                      48
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 49 of 69




      others to become involved in selling pornography in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (5) was dishonest in his
      practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (6) deceived the public in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (7) was
      unethical in his practice as a doula in a manner that, and thereby,
      violated the ethical and professional practices of doulas; (8) was
      dishonest in his profession as photographer in a manner that, and
      thereby, violated the ethical and professional practices of
      photographers; (9) was deceptive in his profession as a photographer
      for plaintiff’s sexual gratification, financial gain and self-interest; and
      (10) was unethical in his profession as a photographer in a manner
      that, and thereby, violated the ethical and professional practices of
      photographers.
167. Defendants’ defamatory statements were not privileged and plaintiff
      did not consent to the publication of the defamatory statements.
      Plaintiff, in fact, implored defendants to stop the publication of the
      defamatory statements.
168. Prior to publishing the defamatory statements, defendants knew and
      otherwise were fully aware that the defamatory statements were not
      true.
169. Prior to publishing the defamatory statements, defendants acted in
      reckless disregard for the truth in the defamatory statements by not
      conducting any diligence, inquiry and investigation as to whether or
      not the defamatory statements were true or false.
170. Prior to publishing the defamatory statements, defendants failed use
      reasonable care to determine the truth or falsity in the defamatory
                                        49
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 50 of 69




      statements by not conducting reasonable diligence, inquiry and
      investigation as to whether or not the defamatory statements were
      true or false.
171. The hundreds to thousands of person who did read defendants’
      defamatory statements on Facebook and other social media websites
      understood that the defamatory statements to be of and concerning
      plaintiff and were understood by the hundreds to thousands of
      persons to mean that plaintiff (1) furthered and promoted
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (2)
      was a sexual predator acting in a manner that, and thereby, violated
      the ethical and professional practices of doulas and photographers
      and also violated criminal statutes; (3) enticed others to participate in
      pornography because of the possibility of financial gain and plaintiff
      did so in a manner that violated the ethical and professional practices
      adhered to and expected of doulas and photographers; (4) strongly
      encouraged pregnant women and others to become involved in
      selling pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (5) was dishonest in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
      deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
                                        50
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 51 of 69




      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
172. Because of the facts and circumstances that were known to the
      hundreds to thousands of readers of the defamatory statements,
      including that plaintiff was a professionally practicing doula and
      photographer in Hawai’i,
      (1)The defamatory statements tended to injure plaintiff in his
        occupations as a doula and photographer, and otherwise injure
        plaintiff whether or not plaintiff was a doula or photographer;
      (2)The defamatory statements exposed plaintiff to hatred, contempt,
        ridicule, and shame by (1) persons residing in Hawai’i; (2) persons
        involved and interested in the doula community and matters
        concerning doula; (3) persons who were involved and interested in
        photography; and (4) those persons using the world-wide-web
        interested in plaintiff, doulas and/or photography; and
      (3)The defamatory statements discouraged others from associating
        or dealing with plaintiff.
173. Defendants knew that the listeners and readers of the defamatory
      statements would be compelled to republish the defamatory
      statements to others by word of mouth, electronic communication and
      through social media websites and the persons who did hear and did
      read the defamatory statements did republish the defamatory
      statements to others.
174. Defendants’ defamatory statements caused plaintiff to lose
      employment and income.
175. Defendants’ defamatory statements caused plaintiff’s Hawaiian and
      virtual community to shun him, avoid him and hate him and further
                                       51
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 52 of 69




      caused plaintiff’s Hawaiian and virtual community to stop being his
      friend, stop following him, or otherwise end any, and all, connection
      and association to plaintiff.
176. Plaintiff’s personal and professional reputation was harmed as a
      result of defendants’ defamatory statements and such reputation is
      continuing to be harmed because defendants continue to make the
      same defamatory statements as described and continue to permit the
      defamatory statements to go viral on social media websites.
177. Plaintiff sustained reputational and financial harm to his businesses,
      professions and occupations as a result of the defamatory
      statements.
178. Plaintiff was damaged as set forth below and as follows,
      WHEREFORE plaintiff prays that this court grant relief in
compensatory damages against each defendant and in favor of plaintiff in
the amount of $5,000.000.00, for an order retracting and correcting the
defamatory statements, for equitable relief based on principles that are fair
and just, and for judgment as also set forth below.
                                    III.CLAIM III
        (Trade Libel against all defendants and Does 1 through 10)
179. Plaintiff incorporates by reference paragraphs 1 through 233 as
      though fully set forth herein.
180. Defendants made and published the defamatory statements as
      specifically described above, which among other things falsely
      accused plaintiff of committing rendering unprofessional and
      substandard services as a doula and photographer using the services
      to violated plaintiff’s clients’ rights.
181. All defendants used at least Facebook to write, and thereby publish,
      the defamatory statements described above and incorporated by
                                          52
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 53 of 69




      reference herein, which included, that plaintiff (1) furthered and
      promoted pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) was a sexual predator acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticed
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
      photographers; (4) strongly encouraged pregnant women and others
      to become involved in selling pornography in a manner that violated
      the ethical and professional practices adhered to and expected of
      doulas and photographers; (5) was dishonest in his practice as a
      doula for plaintiff’s sexual gratification, financial gain and self-interest;
      (6) deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
182. All defendants did use other social media websites to write, and
      thereby publish, the defamatory statements described above and
      incorporated by reference herein.
183. Prior to publishing their defamatory statements, all defendants were
                                        53
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 54 of 69




      fully aware that Facebook and the other social media websites used
      to publish defendants’ defamatory statements described above and
      incorporated by reference herein had members and subscribers
      located worldwide.
184. Prior to publishing their defamatory statements, all defendants were
      fully aware that Facebook had a membership of approximately two
      billion persons and that by publishing their defamatory statements,
      the defamatory statements would be read by hundreds to thousands
      of Facebook’s membership.
185. Prior to publishing their defamatory statements, all defendants were
      fully aware that publishing the defamatory statements described
      above and incorporated by reference herein would reach the eyes
      and ears of at least hundreds to thousands of persons, and that after
      defendants did publish the defamatory statements described above
      and incorporated by reference herein that the published defamatory
      statements did reach the eyes and ears of at least hundreds to
      thousands of persons.
186. All defendants published the defamatory statements described above
      and incorporated by reference herein fully aware that plaintiff lived in
      Hawai’i and that plaintiff was a professionally practicing doula and
      photographer in the state of Hawai’i.
187. All defendants were fully aware that Defendants defamatory
      statements described above and incorporated by reference herein
      would cause a negative effect on plaintiff professionally practicing as
      a doula and photographer, i.e., defendants intended that their
      defamatory statements would prevent plaintiff from professionally
      practicing as a doula and photographer. In addition, defendants were
      fully aware that because of their defamatory statements, plaintiff’s
                                      54
                                                                Complaint and
                                                           Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 55 of 69




      reputation would be damaged in the community in Hawai’i and the
      virtual community located in the world-wide-web.
188. It was, is, and has always been, untrue, and false, that plaintiff (1)
      furthered and promoted pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (2) was a sexual predator acting in a manner
      that, and thereby, violated the ethical and professional practices of
      doulas and photographers and also violated criminal statutes; (3)
      enticed others to participate in pornography because of the possibility
      of financial gain and plaintiff did so in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (4) strongly encouraged pregnant women and
      others to become involved in selling pornography in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (5) was dishonest in his
      practice as a doula for plaintiff’s sexual gratification, financial gain
      and self-interest; (6) deceived the public in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (7) was
      unethical in his practice as a doula in a manner that, and thereby,
      violated the ethical and professional practices of doulas; (8) was
      dishonest in his profession as photographer in a manner that, and
      thereby, violated the ethical and professional practices of
      photographers; (9) was deceptive in his profession as a photographer
      for plaintiff’s sexual gratification, financial gain and self-interest; and
      (10) was unethical in his profession as a photographer in a manner
      that, and thereby, violated the ethical and professional practices of
      photographers.
189. Defendants’ defamatory statements were not privileged and plaintiff
                                        55
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 56 of 69




      did not consent to the publication of the defamatory statements.
      Plaintiff, in fact, implored defendants to stop the publication of the
      defamatory statements.
190. Prior to publishing the defamatory statements, defendants knew and
      otherwise were fully aware that the defamatory statements were not
      true.
191. Prior to publishing the defamatory statements, defendants acted in
      reckless disregard for the truth in the defamatory statements by not
      conducting any diligence, inquiry and investigation as to whether or
      not the defamatory statements were true or false.
192. Prior to publishing the defamatory statements, defendants failed use
      reasonable care to determine the truth or falsity in the defamatory
      statements by not conducting reasonable diligence, inquiry and
      investigation as to whether or not the defamatory statements were
      true or false.
193. The hundreds to thousands of person who did read defendants’
      defamatory statements on Facebook and other social media websites
      understood that the defamatory statements to be of and concerning
      plaintiff and were understood by the hundreds to thousands of
      persons to mean that plaintiff (1) furthered and promoted
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (2)
      was a sexual predator acting in a manner that, and thereby, violated
      the ethical and professional practices of doulas and photographers
      and also violated criminal statutes; (3) enticed others to participate in
      pornography because of the possibility of financial gain and plaintiff
      did so in a manner that violated the ethical and professional practices
      adhered to and expected of doulas and photographers; (4) strongly
                                       56
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 57 of 69




      encouraged pregnant women and others to become involved in
      selling pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (5) was dishonest in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
      deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
194. Because of the facts and circumstances that were known to the
      hundreds to thousands of readers of the defamatory statements,
      including that plaintiff was a professionally practicing doula and
      photographer in Hawai’i,
      (1)The defamatory statements tended to injure plaintiff in his
        occupations as a doula and photographer, and otherwise injure
        plaintiff whether or not plaintiff was a doula or photographer;
      (2)The defamatory statements exposed plaintiff to hatred, contempt,
        ridicule, and shame by (1) persons residing in Hawai’i; (2) persons
        involved and interested in the doula community and matters
        concerning doula; (3) persons who were involved and interested in
        photography; and (4) those persons using the world-wide-web
        interested in plaintiff, doulas and/or photography; and
                                        57
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 58 of 69




      (3)The defamatory statements discouraged others from associating
        or dealing with plaintiff.
195. Defendants knew that the listeners and readers of the defamatory
      statements would be compelled to republish the defamatory
      statements to others by word of mouth, electronic communication and
      through social media websites and the persons who did hear and did
      read the defamatory statements did republish the defamatory
      statements to others.
196. Defendants’ defamatory statements caused plaintiff to lose
      employment and income.
197. Defendants’ defamatory statements caused plaintiff’s Hawaiian and
      virtual community to shun him, avoid him and hate him and further
      caused plaintiff’s Hawaiian and virtual community to stop being his
      friend, stop following him, or otherwise end any, and all, connection
      and association to plaintiff.
198. Defendants knew that their defamatory statements would cause
      plaintiff’s potential clients, clients, and other persons involved in the
      professional doula and professional photography community, would
      rely on the defendants’ defamatory statements and cause financial
      loss to plaintiff.
199. Plaintiff sustained harm to his businesses, professions and
      occupations as a result of the defamatory statements.
200. Plaintiff sustained financial harm because plaintiff’s potential clients,
      clients, and other persons involved in the professional doula and
      professional photography community, did rely on defendants’
      defamatory statements.
201. In reliance on defendants’ defamatory statements, plaintiff’s potential
      clients, clients, and other persons involved in the professional doula
                                       58
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 59 of 69




      and professional photography community did shun and disassociate
      themselves from plaintiff that was a substantial factor in plaintiff’s
      financial harm.
202. Plaintiff was damaged as set forth below and as follows,
      WHEREFORE plaintiff prays that this court grant relief in
compensatory damages against each defendant and in favor of plaintiff in
the amount of $5,000.000.00, for an order retracting and correcting the
defamatory statements, for equitable relief based on principles that are fair
and just, and for judgment as also set forth below.
                                    IV.CLAIM IV
         (False Light against all defendants and Does 1 through 10)
203. Plaintiff incorporates by reference paragraphs 1 through 257 as
      though fully set forth herein.
204. Defendants published the defamatory statements as specifically
      described above and incorporated herein and the statements showed
      plaintiff in a false light.
205. The false light was highly offensive to a reasonable person in
      plaintiff’s position.
206. Defendants knew that the publication of the defamatory statements
      would create a false impression that plaintiff, (1) furthered and
      promoted pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) was a sexual predator acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticed
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
                                        59
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 60 of 69




      photographers; (4) strongly encouraged pregnant women and others
      to become involved in selling pornography in a manner that violated
      the ethical and professional practices adhered to and expected of
      doulas and photographers; (5) was dishonest in his practice as a
      doula for plaintiff’s sexual gratification, financial gain and self-interest;
      (6) deceived the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) was unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) was dishonest in his
      profession as photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers; (9) was
      deceptive in his profession as a photographer for plaintiff’s sexual
      gratification, financial gain and self-interest; and (10) was unethical in
      his profession as a photographer in a manner that, and thereby,
      violated the ethical and professional practices of photographers.
207. Defendants’ defamatory statements were not privileged and plaintiff
      did not consent to the publication of the defamatory statements.
      Plaintiff, in fact, implored defendants to stop the publication of the
      defamatory statements.
208. Prior to publishing the defamatory statements, defendants knew that
      publishing the defamatory statements would create a false
      impression about plaintiff.
209. Prior to publishing the defamatory statements, defendants acted in
      reckless disregard for the truth in the defamatory statements by not
      conducting any diligence, inquiry and investigation as to whether or
      not the defamatory statements were true or false.
210. Prior to publishing the defamatory statements, defendants failed use
      reasonable care to determine the truth or falsity in the defamatory
                                        60
                                                                   Complaint and
                                                              Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 61 of 69




      statements by not conducting reasonable diligence, inquiry and
      investigation as to whether or not the defamatory statements were
      true or false.
211. Plaintiff sustained reputational and financial harm as result of
      defendants’ publication of the defamatory statements.
      WHEREFORE plaintiff requests that this court grant relief in
compensatory damages against each defendant and in favor of plaintiff in
the amount of $5,000.000.00, for an order retracting and correcting the
defamatory statements and any equitable relief based on principles that are
fair and just.
                                  V.CLAIM V
 (Intentional Infliction of Emotional Distress against all defendants and Does
                                 1 through 10)
212. Plaintiff incorporates by reference paragraphs 1 through 266 as
      though fully set forth herein.
213. Defendants published the defamatory statements as specifically
      described above and incorporated herein.
214. Defendants’ conduct was outrageous.
215. Defendants’ conduct was intended by each of the defendants, or
      carried out in reckless disregard, to cause plaintiff emotional distress.
216. Plaintiff suffered severe emotional distress.
217. Defendants’ conduct was a substantial factor in causing plaintiff’s
      emotional distress.
218. WHEREFORE plaintiff prays that this court grant relief in
      compensatory damages against each defendant and in favor of
      plaintiff in the amount of $5,000.000.00, for an order retracting and
      correcting the defamatory statements, for equitable relief based on
      principles that are fair and just, and for judgment as also set forth
                                       61
                                                                 Complaint and
                                                            Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 62 of 69




      below.
                                  VI.CLAIM VI
 (Negligent Infliction of Emotional Distress against all defendants and Does
                                 1 through 10)
219. Plaintiff incorporates by reference paragraphs 1 through 273 as
      though fully set forth herein.
220. Defendants published the defamatory statements as specifically
      described above and incorporated herein.
221. Prior to publishing the defamatory statements, defendants failed use
      reasonable care to determine the truth or falsity in the defamatory
      statements by not conducting reasonable diligence, inquiry and
      investigation as to whether or not the defamatory statements were
      true or false.
222. Defendants were negligent.
223. Plaintiff suffered severe emotional distress.
224. Defendants’ negligent conduct was a substantial factor in causing
      plaintiff’s emotional distress.
      WHEREFORE plaintiff prays that this court grant relief in
compensatory damages against each defendant and in favor of plaintiff in
the amount of $5,000.000.00, for an order retracting and correcting the
defamatory statements, for equitable relief based on principles that are fair
and just, and for judgment as also set forth below.
                                 VII.CLAIM VII
      (Injunctive Relief - against all defendants and Does 1 through 10)
225. Plaintiff incorporates by reference paragraphs 1 through 279 as
      though fully set forth herein.
226. Defendants have caused irreparable harm to plaintiff’s businesses, in
      reputation, in income, in the goodwill in the businesses that no
                                        62
                                                               Complaint and
                                                          Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 63 of 69




      amount of damages could adequately compensate plaintiff for injuries
      he sustained, is sustaining and will sustain, because defendants
      defamatory statements continue to be posted on internet websites
      such as Facebook, and defendants continue to assert that the
      statements are true thereby destroying plaintiff’s reputation and
      business in an ongoing and continuous manner.
227. Defendants continue to publish the defamatory statements on social
      media making it impossible for plaintiff to practice as a doula and a
      professional photographer and thus limiting plaintiff’s income, making
      the harm ongoing.
228. Defendants’ conduct is a substantial factor in plaintiff’s ongoing harm.
229. Plaintiff prays this court for an order enjoining defendants, and each
      of them, from making and publishing any, and all, defamatory
      statements that accuse plaintiff of (1) furthering and promoting
      pornography in a manner that violated the ethical and professional
      practices adhered to and expected of doulas and photographers; (2)
      being a sexual predator, acting in a manner that, and thereby,
      violated the ethical and professional practices of doulas and
      photographers and also violated criminal statutes; (3) enticing others
      to participate in pornography because of the possibility of financial
      gain and plaintiff did so in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (4) encouraging pregnant women and others to
      become involved in selling pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (5) dishonesty in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
      deceiving the public in his practice as a doula for plaintiff’s sexual
                                        63
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 64 of 69




      gratification, financial gain and self-interest; (7) being unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) dishonesty in his profession
      as photographer in a manner that, and thereby, violated the ethical
      and professional practices of photographers; (9) deception in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) unethical conduct in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers.
230. Plaintiff prays this court for an injunction ordering defendants, and
      each of them, to retract the defamatory statements and to take the
      defamatory statements down from the websites in which the
      statements were made and published, specifically defendants should
      retract and take down any, and all, defamatory statements made and
      published by defendants that accuse plaintiff of (1) furthering and
      promoting pornography in a manner that violated the ethical and
      professional practices adhered to and expected of doulas and
      photographers; (2) being a sexual predator, acting in a manner that,
      and thereby, violated the ethical and professional practices of doulas
      and photographers and also violated criminal statutes; (3) enticing
      others to participate in pornography because of the possibility of
      financial gain and plaintiff did so in a manner that violated the ethical
      and professional practices adhered to and expected of doulas and
      photographers; (4) encouraging pregnant women and others to
      become involved in selling pornography in a manner that violated the
      ethical and professional practices adhered to and expected of doulas
      and photographers; (5) dishonesty in his practice as a doula for
      plaintiff’s sexual gratification, financial gain and self-interest; (6)
                                        64
                                                                    Complaint and
                                                               Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 65 of 69




      deceiving the public in his practice as a doula for plaintiff’s sexual
      gratification, financial gain and self-interest; (7) being unethical in his
      practice as a doula in a manner that, and thereby, violated the ethical
      and professional practices of doulas; (8) dishonesty in his profession
      as photographer in a manner that, and thereby, violated the ethical
      and professional practices of photographers; (9) deception in his
      profession as a photographer for plaintiff’s sexual gratification,
      financial gain and self-interest; and (10) unethical conduct in his
      profession as a photographer in a manner that, and thereby, violated
      the ethical and professional practices of photographers.
                                VIII.CLAIM VIII
       (Declaratory Relief against Defendant and Does 1 through 10)
231. Plaintiff incorporates by reference paragraphs 1 through 285 as
      though fully set forth herein.
232. So that plaintiff may present to social media websites that the herein
      defamatory statements violate the terms and conditions of social
      media websites, if they do, regarding publication of false and
      defamatory statements that tend to harass and harm other persons,
      plaintiff prays that this this court to declare as false accusations of
      plaintiff (1) furthering and promoting pornography in a manner that
      violated the ethical and professional practices adhered to and
      expected of doulas and photographers; (2) being a sexual predator,
      acting in a manner that, and thereby, violated the ethical and
      professional practices of doulas and photographers and also violated
      criminal statutes; (3) enticing others to participate in pornography
      because of the possibility of financial gain and plaintiff did so in a
      manner that violated the ethical and professional practices adhered to
      and expected of doulas and photographers; (4) encouraging pregnant
                                       65
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 66 of 69




        women and others to become involved in selling pornography in a
        manner that violated the ethical and professional practices adhered to
        and expected of doulas and photographers; (5) dishonesty in his
        practice as a doula for plaintiff’s sexual gratification, financial gain
        and self-interest; (6) deceiving the public in his practice as a doula for
        plaintiff’s sexual gratification, financial gain and self-interest; (7) being
        unethical in his practice as a doula in a manner that, and thereby,
        violated the ethical and professional practices of doulas; (8)
        dishonesty in his profession as photographer in a manner that, and
        thereby, violated the ethical and professional practices of
        photographers; (9) deception in his profession as a photographer for
        plaintiff’s sexual gratification, financial gain and self-interest; and (10)
        unethical conduct in his profession as a photographer in a manner
        that, and thereby, violated the ethical and professional practices of
        photographers.
        WHEREFORE, plaintiff prays for judgment as set forth below.
                              PRAYER FOR RELIEF
        Plaintiff, DANNY GALLAGHER, prays as to the first through eighth
claims:
1.      Award plaintiff $100,000.00 in economic damages as to each
        defendant;
2.      Award plaintiff $5,000,000.00 as to each defendant in non-economic
        damages.
3.      Order and an injunction permanently restraining and enjoining
        defendants as set forth in the Seventh Claim including:
a. Preventing defendants from making and publishing the defamatory
     statements or any iteration of the defamatory statements as set forth
     above and herein;
                                          66
                                                                     Complaint and
                                                                Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 67 of 69




b. Ordering defendants to retract the defamatory statements as set forth
     above and herein;
c. Ordering defendants to direct any, and all, websites that defendants
     posted the defamatory statements as set forth above and herein, to
     delete he defamatory statements;
4.      Award plaintiff his actual damages;
5.      Award plaintiff his costs, attorneys fees, investigatory fees and
        expenses to the fullest extent provided by law;
6.      Award punitive and exemplary damages against defendant and in
        favor of plaintiff in the sum of $10,000,000.00 by reason of
        defendants’, and each of them, malice, hatred, ill-will, despicable and
        intentional acts.
7.      Awarding plaintiff such additional and further relief as the Court
        deems just and proper.
Dated: Honolulu, Hawai’i May 22, 2019
                            UTZURRUM LAW OFFICES, A.P.C.




                            By:        /s/ Joe Utzurrum
                            Joe Utzurrum, Attorney for plaintiff, DANNY
                            GALLAGHER




                                         67
                                                                  Complaint and
                                                             Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 68 of 69




 UTZURRUM LAW OFFICES, A.P.C.
 Joe Utzurrum, Esq.
 7 Waterfront Plaza
 500 Ala Moana Boulevard, Suite 400
 Honolulu, Hawai’i 96813
 Tele 808.587.7070
 Email joe@ulawoffices.com

 11620 Wilshire Blvd., Suite 900
 Los Angeles, California 90025
 Tele 310.887.1837

 Attorneys for Plaintiff, DANNY
 GALLAGHER



                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF COLORADO



 DANNY GALLAGHER,                        ) CIVIL NO.:
                                         )
                     Plaintiff,          ) DEMAND FOR JURY TRIAL
                                         )
              vs.                        )
                                         )
 EMILEE SALDAYA, RACHAEL                 )
 AUGHENBAUGH,                            )
                                         )
                     Defendants.         )

      Plaintiff, DANNY GALLAGHER, hereby, by and through its counsel of
record, request and demand that the case and matters therein be tried in
front of a jury.




                                    68
                                                             Complaint and
                                                        Demand for Jury Trial
Case 1:19-cv-01459-SKC Document 1 Filed 05/22/19 USDC Colorado Page 69 of 69




Dated: Honolulu, Hawai’i May 22, 2019


                       UTZURRUM LAW OFFICES, A.P.C.




                       By:        /s/ Joe Utzurrum
                       Joe Utzurrum, Attorney for plaintiff, DANNY
                       GALLAGHER




                                    69
                                                             Complaint and
                                                        Demand for Jury Trial
